DISMISS and Opinion Filed May 5, 2022




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-22-00346-CV

                   IN RE KANDIS N. HUTCHINSON, Relator

           Original Proceeding from the 301st Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-22-02821

                         MEMORANDUM OPINION
                    Before Justices Myers, Nowell, and Goldstein
                             Opinion by Justice Nowell
      Before the Court are relator’s April 18, 2022 petition for writ of injunction

and real parties in interest’s motion to dismiss. In the petition, relator seeks a writ of

injunction pending resolution of her separate appeal from the family court associate

judge’s report denying her request for a temporary injunction.

      A court of appeals may grant injunctive relief to protect its jurisdiction over a

pending appeal and preserve the subject matter of the litigation so that the appeal

does not become moot. See Dallas Morning News v. Fifth Court of Appeals, 842

S.W.2d 655, 657 (Tex. 1992) (orig. proceeding); see also TEX. GOV’T CODE

§ 22.221(a) (“Each court of appeals or a justice of a court of appeals may issue a

writ of mandamus and all other writs necessary to enforce the jurisdiction of the
court.”). This Court, however, has now issued an opinion and judgment in the appeal.

Hutchinson v. B&K Hutchinson LLC, No. 05-22-00343-CV, 2022 WL 1401427

(Tex. App.—Dallas May 4, 2022, no pet. h.) (mem. op.). Accordingly, we grant real

parties’ motion and dismiss the petition for writ of injunction as moot. We also lift

the stay issued by our April 19, 2022 order granting relator’s request for immediate

relief.



220346f.p05                                /Erin A. Nowell/
                                           ERIN A. NOWELL
                                           JUSTICE




                                        –2–